DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 26 JUL 0222.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 JUL 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2017/023404 filed 21 March 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/398,948 filed on 23 September 2016 and 62/310,903 filed 21 March 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The listing of references in the specification (filed 11 NOV 2021; for example, p. 56 ¶2- p. 57 ¶1;  pp. 133-4 joining ¶) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Amendments
Applicant’s response and amendments filed on 26 JUL 2022 are acknowledged. Applicant has amended claims 1, 2, 6, 28, 29, 33, and 48.
Status of the Claims
Claims 3-5, 7-16, 18-20, 22-27, 30-32, 34-43, 45-47, 49-55, 57-58, 60-61, 64-67, 69-71, 73-77, and 79-81 are cancelled. Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are pending and under examination. 
Objection to the Specification and Drawings
The prior objections to the specification and drawings are withdrawn in light of Applicant’s amendments adding the corresponding SEQ ID NO: to the specification and the appropriate label to Figure 5F.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1-2, 6, 17, and 21 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) is withdrawn in light of Applicant’s amendments to claim 1. Beane taught methods and products comprising a disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene. However, Beane did not teach or fairly suggest deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region – upstream of the pdcd1 transcription start site (TSS).
The prior rejection of claims 28-29, 33, 44, and 48 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) is withdrawn in light of Applicant’s amendments to claim 28. Beane taught methods and products comprising a disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene. However, Beane did not teach or fairly suggest deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region – upstream of the pdcd1 transcription start site (TSS).
The prior rejection of claims 28 and 56 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 28 above, and as further evidenced by Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802) is withdrawn in light of Applicant’s amendments to claim 28 as presented above.
The prior rejection of claims 28 and 59 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 28 above, and as further evidenced by Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802) is withdrawn in light of Applicant’s amendments to claim 28 as presented above.
The prior rejection of claims 1, 62-63, 72 and 78 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 1 above, and as further evidenced by Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1) is withdrawn in light of Applicant’s amendments to claim 1 as presented above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 62, and 68 under 35 U.S.C. 103 as being unpatentable over  Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) and Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1) as in regard to claims 1 and 62 above, and further in view of Sakuishi (Sakuishi, K.et al. J. Exp. Med. 2010, 207, 2187–2194) is withdrawn in light of Applicant’s amendments to claim 1 as presented above.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, 17, 21, 29, 33, 44, and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 29 recite “wherein the engineered genomic gene expression regulatory region results in at least a 5% downregulation of expression of pdcd1 in the mammalian T cell as compared to the expression of the at least one gene in the same T cell type from the mammal without the engineered genomic gene expression regulatory region.” Either this is an inherent property of (that naturally flows from) the structure of the engineered mammalian T cell of the base claim (claim 1 or claim 28), or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claims, it is noted that the "wherein the engineered genomic gene expression regulatory region results in at least a 5% downregulation of expression of pdcd1 in the mammalian T cell as compared to the expression of the at least one gene in the same T cell type from the mammal without the engineered genomic gene expression regulatory region" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the engineered cells. Therefore, the "wherein" clause is not considered to further limit the structure and/or method defined by the claims and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure and/or method step(s), in order to result in “wherein the engineered genomic gene expression regulatory region results in at least a 5% downregulation of expression of pdcd1 in the mammalian T cell as compared to the expression of the at least one gene in the same T cell type from the mammal without the engineered genomic gene expression regulatory region.”  
In regard to claim 6(a), as previously presented in the prior Office action, it is axiomatic that the regulation of gene expression occurs during transcription or translation of a gene product. Thus the recited “expression of the at least one gene is transcription or translation of the at least one gene” fails to further limit the structure of the engineered mammalian T cell positively recited in claim 1. In regard to claim 6(b), “the genomic gene expression regulatory region, or the portion thereof, is deleted by genome editing” is directed to a product-by-process limitation that does not change the structure of the product (an engineered mammalian T cell) and thus fails to further limit the product./structure of the positively recited structure of the independent claim. In regard to claim 6(d) and (e), the claim items are directed to characterization of the mammal that provides no additional structural limitation to the engineered mammalian T cell of the base claim and thus fails to further limit the structure/product positively recited in the independent claim.
In regard to claims 17 and 44, “the infection” recited in (a), “the chronic infection” recited in (b), and “the cancer” recited in (c) do not further limit the structure of the engineered mammalian T cell of the base claims. These clauses do not recite any additional structure(s) and/or method step(s), but simply state a characterization of a possible mammalian source. Therefore, the clauses are not considered to further limit the product and/or method defined by the claims and have not been given weight in construing the claims.
Claims 21 and 48, items (a) and (b)(ii), recite, “wherein the exhausted CD8+ T cell expresses a T cell exhaustion biomarker selected from the group consisting of a checkpoint inhibitor, PD-1 (Pdcd1), TIM-3 (Havcr2), LAG-3 (Lag3), CTLA-4 (Ctla4), 2B4 (CD244), CD39 (Entpd1), CD160, eomesodermin (Eames), T-BET (Tbx21), BATF, BLIMP-1 (Prdm1), NFATC1, NR4A2, MAFB, OCT-2 (Pou2f2), Foxp1, retinoic acid receptor alpha (Rara), and combinations thereof.” Either this is an inherent property of (that naturally flows from) exhausted CD8+ T cells positively recited in claims 1 and 28, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claims, then the instant claims fail to further limit the independent claims.
Furthermore, in regard to the instant claims, it is noted that the "wherein the exhausted CD8+ T cell expresses a T cell exhaustion biomarker selected from the group consisting of a checkpoint inhibitor, PD-1 (Pdcd1), TIM-3 (Havcr2), LAG-3 (Lag3), CTLA-4 (Ctla4), 2B4 (CD244), CD39 (Entpd1), CD160, eomesodermin (Eames), T-BET (Tbx21), BATF, BLIMP-1 (Prdm1), NFATC1, NR4A2, MAFB, OCT-2 (Pou2f2), Foxp1, retinoic acid receptor alpha (Rara), and combinations thereof" clause does not recite any additional structure(s) of the engineered mammalian T cells, but simply states a characterization or conclusion of the results of the structure positively recited in regard to the engineered cells and/or in regard to the exhausted CD8+ T cells present in the mammal of the independent claims. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in “wherein the exhausted CD8+ T cell expresses a T cell exhaustion biomarker selected from the group consisting of a checkpoint inhibitor, PD-1 (Pdcd1), TIM-3 (Havcr2), LAG-3 (Lag3), CTLA-4 (Ctla4), 2B4 (CD244), CD39 (Entpd1), CD160, eomesodermin (Eames), T-BET (Tbx21), BATF, BLIMP-1 (Prdm1), NFATC1, NR4A2, MAFB, OCT-2 (Pou2f2), Foxp1, retinoic acid receptor alpha (Rara), and combinations thereof.”  
In regard to claim 33(a), as previously present in the prior Office action, it is axiomatic that the regulation of gene expression occurs during transcription or translation of a gene product. Thus the recited “expression of the at least one gene is transcription or translation of the at least one gene” fails to further limit the structure of the engineered mammalian T cell positively recited in claim 28.  In regard to claim 33(d) and (e), the claim items are directed to characterization of the mammal that provides no additional structural limitation to the engineered mammalian T cell of the base claim and thus fails to further limit the structure/product positively recited in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The prior rejection of claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78  under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention with regard to the location of the genomic deletion is withdrawn in light of Applicant’s amendments to the independent claims 1 and 28.
The prior rejection of claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 68, 72, and 78 under 35 U.S.C. 112(b) for reciting “optionally” followed by further possible limitations is withdrawn in preference to the following rejections.
Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 28 are indefinite in view of the prior art teaching of Austin (Austin, JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86) with regard to the genus of mammals wherein an engineered mammalian T cell comprising a deletion of the sequence of SEQ ID NO: 12 in the genomic region -23.8 kb upstream of the pdcd1 transcription start site 1) regulates the gene expression of at least one gene, wherein the at least one gene is pdcd1 and wherein the recited genomic region 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell from the mammal.  Austin explicitly teaches that the pdcd1 locus in the mouse is homologous to other mammals from about -10 kb upstream of the TSS through and downstream of the gene. Austin states whereas the mouse sequences further upstream (-10 kb to -50 kb) are similar among rodents, these sequences diverge in the human where pdcd1 is located on chromosome 2. Austin explicitly teaches that there is no homology between mice and humans from -10 to -30 kb in the pdcd1 locus (p. 4877 final ¶). Austin’s claim of no shared homology was confirmed by an NCBI blast search of the Human genome plus transcripts database search of Applicant’s SEQ ID NO: 12 which returned no hits using the megablast algorithm and only a partial poor alignment over 53 nucleotides in Human chromosome 18 using the blastn algorithm (figure provided below). A similar search of the Mouse genome plus transcripts database returned a 100% match to Mus musculus C57BL/6J chromosome 1 pdcd1 gene over the 781 nucleotides of SEQ ID NO: 12. 
Therefore the claims are indefinite in regard to the scope of the claimed genus of mammals wherein the recited structural limitations would form the recited functional nexus of regulating the gene expression of at least one gene, wherein the at least one gene is pdcd1 and wherein the recited genomic region is selectively chromatin accessible within the genome of an exhausted CD8+ T cell from the mammal. 
Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claims (claim 1 or claim 28) from which they depend.

    PNG
    media_image1.png
    270
    655
    media_image1.png
    Greyscale

Claims 2, 17, and 29 are further rejected under 35 U.S.C. 112(b) on the grounds that claims 2 and 29 are considered indefinite because the scope of the claims to achieve the functional property of “wherein the engineered genomic gene expression regulatory region results in at least a 5% downregulation of expression of pdcd1 in the mammalian T cell as compared to the expression of the at least one gene in the same T cell type from the mammal without the engineered genomic gene expression regulatory region” cannot be determined. 
Either this is an inherent property of (that naturally flows from) the structure of the engineered T cell of claim 1 or claim 28 , or it is not. 
To the extent it is not an inherent property (that naturally flows) from the structure/product and/or method step(s) of the independent claim, then the claims are considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
If the scope of the claim [structure(s)/method step(s)] is not limited to the specific structure(s)/method step(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
The lack of any additional specific structure(s)/method step(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The instant claims as a whole do not apprise one of ordinary skill in the art of their scope and, therefore, do not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent. Dependent claim 17 is included in the basis of the rejection because it does not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language of claim 2.
Claims 6 and 33 are rejected under 35 U.S.C. 112(b) for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). Such claims may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6(b) and 33(b) recite the broad recitation the genomic gene expression regulatory region, or the portion thereof, is deleted by genome editing, and the claim also recites optionally wherein the genome editing is expressed constitutively or inducibly, optionally wherein the genome editing is selected from the group consisting of CRISPR-Cas9 RNA-guided engineered nucleases (RGENs), zinc finger nucleases (ZFNs), transcription activator-like effectors (TALEs), homing meganucleases, and homologous recombination; which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, claims 6(d) and 33(d) recite the broad recitation the mammal is an animal model of an immune disorder, and the claim also recites optionally wherein the immune disorder is a chronic immune disorder, optionally wherein the chronic immune disorder is a chronic infection or cancer, optionally wherein the animal model is a mouse model; which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, claims 6(e) and 33(e) recite the broad recitation the mammal is a mouse or a human, and the claims also recite optionally wherein the mammal is a human, optionally wherein the human is afflicted with an immune disorder, optionally wherein the immune disorder is a chronic immune disorder, optionally wherein the chronic immune disorder is a chronic infection or cancer; which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6 and 33 are further rejected under 35 U.S.C. 112(b) because they recite in item (c), “the genomic gene expression regulatory region is selected from the group consisting of regulatory regions shown in Tables 1A-1K.”  MPEP 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words… Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” Thus, the claims are indefinite with respect to reciting “Tables 1A-1K.”
Furthermore, regarding claims 6 (b), (d), and (e), and 33 (b), (d), and (e), the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is also rejected under 35 U.S.C. 112(b) for reciting the limitation: "The engineered T cell of claim 2, wherein” … (a) “the infection” … (b) “the chronic infection” … and/or (c) “the cancer” … .  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction would be provided by amending claim 17 to depend on claim 6 rather than on claim 2.
Furthermore, regarding claims 17, 44, and 78, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 17(c), 44(c), and 78(c) recite the broad recitation the cancer is a hematological cancer or a solid cancer, and the claims also recite optionally wherein the solid cancer is selected from the group consisting of lung cancer, non-small cell lung cancer (NSCLC), skin cancer, melanoma, cervical cancer, uterine cancer, ovarian cancer, breast cancer, pancreatic cancer, stomach cancer, esophageal cancer, colorectal cancer, liver cancer, prostate cancer, kidney cancer, bladder cancer, head and neck cancer, sarcoma, lymphoma, and brain cancer; which is the narrower statement of the range/ limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, regarding claims 17(c), 44(c), and 78(c), the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 21(b) and 48(b), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 21(b) and 41(b) recite the broad recitation the T cell is a CD8+ T cell, and the claims also recite optionally wherein the CD8+ T cell is a non-exhausted T cell or an exhausted T cell, which is the narrower statement of the range/ limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Furthermore, claims 21(b) and 48(b) also recite the broad recitation wherein the CD8+ T cell is a non-exhausted T cell, and the claims also recite optionally (i) wherein the non-exhausted CD8+ T cell is a naïve, functional effector, or memory cell; which is the narrower statement of the range/ limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, regarding claims 21(b) and 41(b), the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 56 recites the limitation "engineering the non-exhausted CD8+ T cell of claim 28".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 56 is further rejected under 35 U.S.C. 112(b)  on the grounds that that the claim is considered indefinite because the scope of the claims to achieve the functional property of “preventing exhaustion in a non-exhausted CD8+ T cell” cannot be determined. 
Either this is an inherent property of (that naturally flows from) the structure of the engineered T cell of claim 28 , or it is not. 
To the extent it is not an inherent property (that naturally flows) from the structure/product and/or method step(s) of the independent claim, then the claims are considered indefinite for failing to recite the additional structure and/or method step(s) that are necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
If the scope of the claim [structure(s)/method step(s)] is not limited to the specific structure(s)/method step(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
The lack of any additional specific structure(s)/method step(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
Furthermore, regarding claim 56, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 59 recites the limitation "engineering the exhausted CD8+ T cell of claim 28".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 59 is further rejected under 35 U.S.C. 112(b)  on the grounds that that the claim is considered indefinite because the scope of the claims to achieve the functional property of “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell” cannot be determined. 
Either this is an inherent property of (that naturally flows from) the structure of the engineered T cell of claim 28 , or it is not. 
To the extent it is not an inherent property (that naturally flows) from the structure/product and/or method step(s) of the independent claim, then the claims are considered indefinite for failing to recite the additional structure and/or method step(s) that are necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
If the scope of the claim [structure(s)/method step(s)] is not limited to the specific structure(s)/method step(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
The lack of any additional specific structure(s)/method step(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent. 
Furthermore, regarding claim 59, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 68, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 68(b) recites the broad recitation contacting the CD8+ T cells with one or more agents that prevent or reverse CD8+ T cell exhaustion, and the claim also recites optionally wherein the one or more agents (i) is an immune checkpoint inhibitor and/or (ii) is selected from the group consisting of PD-1, PD-L1, PD-L2, LAG-3, TIM-1, CTLA-4, VISTA, B7-H2, B7-H3, B7-H4, B7-H6, 2B4, ICOS, HVEM, CD160, gp49B, PIR-B, KIR family receptors, TIM-4, BTLA, SIRP alpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, and A2aR; which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Furthermore, regarding claim 68, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 72, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 72(a) recites the broad recitation the mammal is an animal model of an immune disorder, and the claim also recites optionally wherein the immune disorder is a chronic immune disorder, optionally wherein the chronic immune disorder is a chronic infection or cancer, optionally wherein the animal model is a mouse model; which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, claim 72(b) recites the broad recitation the mammal is a mouse or a human, and the claim also recites optionally wherein the mammal is a human, optionally wherein the human is afflicted with an immune disorder, optionally wherein the immune disorder is a chronic immune disorder, optionally wherein the chronic immune disorder is a chronic infection or cancer; which are narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Furthermore, regarding claim 72, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 48 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without description or direction as to how the T cells in vivo are to be modified or engineered, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification provides no support for modifying T cells in vivo in the absence of essential and necessary steps such as those recited in claims 21(c) and 48(c) which are not required limitations of claims 21(d) or 48(d). Such omitted essential and necessary steps include isolating or obtaining said cells from the mammal, engineering said cells, and administering the ex vivo engineered cells to a mammal in order for the engineered cells to be present in vivo.
Claims 56, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 56 is directed to a “method of preventing exhaustion in a non-exhausted CD8+ T cell comprising engineering the non-exhausted CD8+ T cell of claim 28” but provides no additional structure and or method step other than “engineering the non-exhausted CD8+ T cell of claim 28”.  Thus, the structure of the engineered T cell of claim 28, must either be sufficient to achieve the recited functional property of “preventing exhaustion in a non-exhausted CD8+ T cell” in which case the claim is not further limiting (see 112(d) rejection above) or the claim lacks adequate written description for any additional structural changes and/or additional method step(s) necessary to achieve the recited function, “preventing exhaustion in a non-exhausted CD8+ T cell”. 
Claim 59 is directed to a “method of reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell comprising engineering the exhausted CD8+ T cell of claim 28” but provides no additional structure and or method step other than “engineering the exhausted CD8+ T cell of claim 28”.  Thus, the structure of the engineered T cell of claim 28, must either be sufficient to achieve the recited functional property of “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell” in which case the claim is not further limiting (see 112(d) rejection above) or the claim lacks adequate written description for any additional structural changes and/or additional method step(s) necessary to achieve the recited function, “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell”.
Either the recited functional outcomes of the methods of claims 56 and 59 are inherent properties of (that naturally flow from) the structure of the engineered T cell of claim 28 , or they are not. To the extent they are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claims are considered to lack adequate written description for failing to recite the structure(s) and/or additional method step(s) that are necessary and sufficient to cause the recited functional language.
The limitations “preventing exhaustion in a non-exhausted CD8+ T cell” (claim 56) and “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell” (claim 59) merely state functional characteristics without providing any indication about how the functional characteristics are provided. If the functional characteristics do not follow from (is not an inherent property of) the structure recited in the claims, it is unclear whether the claims require additional method step(s) or some other structure to be added to the composition to provide the functional characteristics. The specification provides no guidance on additional structural changes or on additional method step(s) to achieve the functional properties of “preventing exhaustion in a non-exhausted CD8+ T cell” (claim 56) and “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell” (claim 59), and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The prior art offers no guidance as to additional structural changes or additional method step(s) to achieve the functional properties of “preventing exhaustion in a non-exhausted CD8+ T cell” (claim 56) or “reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell” (claim 59). Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
	
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) taught genetic modification of T cells (TILs) to silence PD-1 (downregulate PD-1 expression) ex vivo prior to adoptive cell transfer in order to confer the advantages of blocking the PD-1/PD-L1 axis while avoiding the toxicities associated with the administration of a systemic antibody (p. 1388¶3). Beane targeted genetic deletion of a PD-1 (pdcd1) exon 1 sequence following administration of PD-1 specific ZFN nucleases (pp. 1386-7 joining ¶). Thus, Beane taught methods and products comprising a disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2, and methods pp. 1388-9). However, Beane did not teach or fairly suggest deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region – upstream of the pdcd1 transcription start site (TSS).
Austin (Austin, JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86) taught that genomic regions involved in pdcd1 gene regulation comprise large genomic stretches encompassing >70kb (p. 4878 ¶1). However, Austin did not teach or fairly suggest deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region -23.8kb upstream of the pdcd1 transcription start site (TSS).
Prokunina (Prokunina L, et al. Nature Genetics. 2002 Dec;32(4):666-9) taught intronic enhancers for PD-1 (See Fig. 1 and related text) but did not teach or fairly suggest deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region -23.8kb upstream of the pdcd1 transcription start site (TSS).
Sakthivel (Sakthivel P, et al. Reviews on Recent Clinical Trials. 2012 Feb 1;7(1):10-23) taught that PD-1 expression is a marker for exhausted virus-specific CD8+ T cells and that PD-1 associated T cell exhaustion could be restored by blocking the PD-1/PD-L1 interaction which results in recovery of virus-specific CD8+ T cell mediated immunity (Abstract). And Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) taught that PD-1 expression is selectively upregulated in exhausted T cells (Abstract) and is thus a marker for T cell exhaustion, and further teaches that blockade of the PD-1/PD-L1 inhibitory pathway had a beneficial effect on the ‘helpless’ (i.e. exhausted) CD8 T cells, restoring their ability to undergo proliferation, secrete cytokines, kill infected cells and decrease viral load (Abstract; and p. 684). But neither Sakthivel nor Barber taught or fairly suggested deleting the regulatory sequence of SEQ ID NO: 12 in the 5’ genomic region -23.8kb upstream of the pdcd1 transcription start site (TSS).
Conclusion
Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633